   

 

 

 

Case 20-10343-LSS Doc 3347 Filed 05/07/21 Page1of2

5-3-21 FILED
QW MAY -7 AM io: 1g

CLERK
US BANKRUPTCY cour:
rdf rT OF AE] Awa

 

Justice Lauri Selber Silverstein
BSA Bankruptcy Case

824 Market Street

6th Floor

Wilmington, DE

| am writing to you as a victim of sexual abuse while | was a Boy Scout.
| always looked forward to my troop meetings where we interacted and learned
something new. But | especially looked forward to the outings. | loved going out into

      
    

  

AYINTG : TOK, your ok’.
Then he took me back to my tent and left me there.
| never told anyone about this but | never forgot it either.

| always wanted to get married by the time | was 30 and planned on having 2-3

kids. But that never worked out. Whenever | got close to someone | just couldn't go the
next step. I've always had the incident in the woods in the back of my mind. It comes to
the front of my mind at times but I do t know why.

| eventually did get married at the age of 50. | do not have any children but | wish | did.

| feei my life was changed that day in the woods. It should never of happened and it

sh i

 

 
Case 20-10343-LSS Doc 3347 Filed 05/07/21 Page 2 of 2

BOSTON hr O21

3.MAY 2024. PM2 OL

 
 

 

esp Rankreptey CAcE h .
S24 prkey of. Sp

 

 
